DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 9, 2021 and June 21, 2021 have been considered by the examiner.  It should be noted that the second occurrence of the IDS filed on June 21, 2021 appears as crossed out as it is a duplicate of the references already considered.
	
Specification
The abstract of the disclosure is objected to because in line 6, after “which” and before “refracting power”, “has” should be deleted and “have” should be inserted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 is objected to because of the following informalities:  In line 3, after “air gap is”, “arranged be” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation “the first adjustable air gap” in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. Patent Publication 2008/0252996).
With regard to independent claim 1, Kato teaches an optical imaging lens (page 1, paragraph [0015] and Figure 1), comprising a first element (Figure 1, element 11), a second element (Figure 1, element 12), a third element (Figure 1, element 13), a fourth element (Figure 1, element 21) and a fifth lens element (Figure 1, element 22) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, (Figure 1, Table 1, data for Surfaces 1-9) wherein: the first lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 2-3) in a first order from the object side to the image side (Figure 1), the second lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4) in a second order from the object side to the image side (Figure 1), the third lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], line 5) in a third order from the object side to the image side (Figure 1), the fourth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0103], lines 2-3) in a fourth order from the object side to the image side (Figure 1), the fifth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4)  in a fifth order from the object side to the image side (Figure 1); the optical imaging lens has an adjustable air gap between two adjacent lens elements (page 4, Table 1, data for d9); and satisfying the conditional expression 6.900 ≤ EFL/ImgH, as defined (page 4, Table 1, data for f and Figure 2C, data for y).
With regard to dependent claim 2, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 0.800 ≤ EFL/EFLA ≤ 1.200, as defined (page 4, Table 1, data for f, wherein f does not change so that EFL/EFLA = 1).
With regard to dependent claim 5, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 2.000 ≤ EFL/(Fno*ImgH), as defined (page 4, Table 1, data for f, FNO and Figure 2C, data for y).
With regard to dependent claim 6, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 4.000 ≤ TTL/(T2+G23+T3), as defined (page 4, Table 1, data for the sum of d1 to d13, d3, d4 and d5, respectively).
With regard to dependent claim 7, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 1.200 ≤ (G23+T3+G34)/(T1+T2), as defined (page 4, Table 1, data for d4, d5, d6, d1 and d3, respectively).
With regard to independent claim 8, Kato teaches an optical imaging lens (page 1, paragraph [0015] and Figure 1), comprising a first element (Figure 1, element 11), a second element (Figure 1, element 12), a third element (Figure 1, element 13), a fourth element (Figure 1, element 21) and a fifth lens element (Figure 1, element 22) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, (Figure 1, Table 1, data for Surfaces 1-9) wherein: the first lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 2-3) in a first order from the object side to the image side (Figure 1), the second lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4) in a second order from the object side to the image side (Figure 1), the third lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], line 5) in a third order from the object side to the image side (Figure 1), the fourth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0103], lines 2-3) in a fourth order from the object side to the image side (Figure 1), the fifth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4)  in a fifth order from the object side to the image side (Figure 1); the optical imaging lens has an adjustable air gap between two adjacent lens elements (page 4, Table 1, data for d9); and satisfying the conditional expression 6.400 ≤ TTL/ImgH, as defined (page 4, Table 1, data for sum of d1 to d13 and Figure 2C, data for y).
With regard to dependent claim 11, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens further satisfying the conditional expression HFOV ≤ 9.000°, as defined (page 4, Table 1, data for W).
With regard to independent claim 15, Kato teaches an optical imaging lens (page 1, paragraph [0015] and Figure 1), comprising a first element (Figure 1, element 11), a second element (Figure 1, element 12), a third element (Figure 1, element 13), a fourth element (Figure 1, element 21) and a fifth lens element (Figure 1, element 22) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, (Figure 1, Table 1, data for Surfaces 1-9) wherein: the first lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 2-3) in a first order from the object side to the image side (Figure 1), the second lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4) in a second order from the object side to the image side (Figure 1), the third lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], line 5) in a third order from the object side to the image side (Figure 1), the fourth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0103], lines 2-3) in a fourth order from the object side to the image side (Figure 1), the fifth lens element being arranged to be a lens element having refracting power (page 4, paragraph [0102], lines 3-4)  in a fifth order from the object side to the image side (Figure 1); the optical imaging lens has an adjustable air gap between two adjacent lens elements (page 4, Table 1, data for d9); and satisfying the conditional expression HFOV/ImgH ≤ 3.800°/mm, as defined (page 4, Table 1, data W and Figure 2C, data for y).
With regard to dependent claim 16, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens further satisfying the conditional expression 1.200 ≤ EFL/fG, as defined (page 4, Table 1, data for f and page 6, Table 8, condition (1)).
With regard to dependent claim 18, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens further satisfying the conditional expression 6.000 ≤ TTL/T1, as defined (page 4, Table 1, data for the sum of d1 to d13 and d1, respectively).
With regard to dependent claim 19, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens further satisfying the conditional expression 0.900 ≤ (T1+G12+T3+G34)/(T4+G45+T5), as defined (page 4, Table 1, data for d1, d2, d5, d6, d7 and d8, respectively).
With regard to dependent claim 20, Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens further satisfying the conditional expression (T1+G12+T2+T4+G45+T5)/(G23+T3+G34) ≤ 2.500, as defined (page 4, Table 1, data for d1, d2, d3, d7, d8, d4, d5 and d6, respectively).

Claims 1, 2, 5, 7, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Patent Number 5,757,555).
With regard to independent claim 1, Sato teaches an optical imaging lens (column 1,lines 7-10 and Figure 1), comprising a first element (Figure 1, positive meniscus lens and column 8, lines 35-36), a second element (Figure 1, negative meniscus lens and column 8, lines 37-38), a third element (Figure 1, positive meniscus lens and column 8, lines 39-40), a fourth element (Figure 1, negative meniscus lens and column 8, line 42) and a fifth lens element (Figure 1, double concave lens and column 8, line 46) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power (column 8, lines 35-36) in a first order from the object side to the image side (Figure 1), the second lens element being arranged to be a lens element having refracting power (column 8, lines 37-38) in a second order from the object side to the image side (Figure 1), the third lens element being arranged to be a lens element having refracting power (column 8, lines 39-40) in a third order from the object side to the image side (Figure 1), the fourth lens element being arranged to be a lens element having refracting power (column 8, line 42) in a fourth order from the object side to the image side (Figure 1), the fifth lens element being arranged to be a lens element having refracting power (column 8, line 46)  in a fifth order from the object side to the image side (Figure 1); the optical imaging lens has an adjustable air gap between two adjacent lens elements (column 9, Table 1, data for d6); and satisfying the conditional expression 6.900 ≤ EFL/ImgH, as defined (column 9, Table 1, data for F and Figure 2E, data for Y and column 10, line 18).
With regard to dependent claim 2, Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 0.800 ≤ EFL/EFLA ≤ 1.200, as defined (column 9, Table 1, data for F, wherein F does not change so that EFL/EFLA = 1).
With regard to dependent claim 5, Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 2.000 ≤ EFL/(Fno*ImgH), as defined column 9, Table 1, data for F, F NO and Figure 2EC, data for Y).
With regard to dependent claim 7, Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 1.200 ≤ (G23+T3+G34)/(T1+T2), as defined (column 9, Table 1, data for d3, d4, d1 and d2, respectively).
With regard to independent claim 8, Sato teaches an optical imaging lens (column 1,lines 7-10 and Figure 1), comprising a first element (Figure 1, positive meniscus lens and column 8, lines 35-36), a second element (Figure 1, negative meniscus lens and column 8, lines 37-38), a third element (Figure 1, positive meniscus lens and column 8, lines 39-40), a fourth element (Figure 1, negative meniscus lens and column 8, line 42) and a fifth lens element (Figure 1, double concave lens and column 8, line 46) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power (column 8, lines 35-36) in a first order from the object side to the image side (Figure 1), the second lens element being arranged to be a lens element having refracting power (column 8, lines 37-38) in a second order from the object side to the image side (Figure 1), the third lens element being arranged to be a lens element having refracting power (column 8, lines 39-40) in a third order from the object side to the image side (Figure 1), the fourth lens element being arranged to be a lens element having refracting power (column 8, line 42) in a fourth order from the object side to the image side (Figure 1), the fifth lens element being arranged to be a lens element having refracting power (column 8, line 46)  in a fifth order from the object side to the image side (Figure 1); the optical imaging lens has an adjustable air gap between two adjacent lens elements (column 9, Table 1, data for d6); and satisfying the conditional expression 6.400 ≤ TTL/ImgH, as defined (column 9, Table 1, data for the sum of d1 to d18, Bf and Figure 2E, data for Y and column 10, line 18).
With regard to dependent claim 12, Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens further satisfying the conditional expression 1.400 ≤ TTL/TL, as defined (column 9, Table 1, data for the sum of d1 to d18 and Bf).
With regard to dependent claim 14, Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens further satisfying the conditional expression 0.700 ≤ (T4+G45+T5)/(T1+T2), as defined (column 9, Table 1, data for d5, d6, d7, d1 and d2, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Patent Publication 2008/0252996) as applied to claim 1 above, and further in view of Iwasawa et al (U.S. Patent Publication 2010/0232040).
With regard to dependent claim 3, although Kato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Kato fails to teach such an optical imaging lens further comprising a barrel.  Even though a lens barrel is believed to be an inherent feature of an optical lens system, in a related endeavor Iwasawa et al teaches an optical imaging lens (Figure 7, elements G1A, G2A and G3A) disposed in a lens barrel (Figure 7, element 50), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens, as taught by Kato, with the lens barrel, as taught by Iwasawa et al, to properly align the lens along the optical axis. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Number 5,757,555) as applied to claim 1 above, and further in view of Iwasawa et al (U.S. Patent Publication 2010/0232040).
With regard to dependent claim 3, although Sato teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Sato fails to teach such an optical imaging lens further comprising a barrel.  Even though a lens barrel is believed to be an inherent feature of an optical lens system, in a related endeavor Iwasawa et al teaches an optical imaging lens (Figure 7, elements G1A, G2A and G3A) disposed in a lens barrel (Figure 7, element 50), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens, as taught by Sato, with the lens barrel, as taught by Iwasawa et al, to properly align the lens along the optical axis. 


Allowable Subject Matter
Claims 4, 10, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claim 4, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; and satisfying the conditional expression 6.900 ≤ EFL/ImgH, as defined and claimed in independent claim 1, the prior art fails to simultaneously teach such an optical imaging lens wherein an optical axis region of the image-side surface of the first lens element is concave; the third lens element has positive refracting power; the fourth lens element has negative refracting power; an optical axis region of the image-side surface of the fourth lens element is concave; and an optical axis region of the object-side surface of the fifth lens element is convex, as claimed in dependent claim 4.
With regard to dependent claims 10 and 13, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; and satisfying the conditional expression 6.400 ≤ TTL/ImgH, as defined and claimed in independent claim 8, the prior art fails to simultaneously teach such an optical imaging lens wherein: a sectional plane is formed between the object-side surface and the image-side surface of at least one of the first lens element, the second lens element, the third lens element, the fourth lens element and the fifth lens element, and an optical boundary of the lens element which has the sectional plane is different from another optical boundary of the lens element which do not have the sectional plane, as claimed in dependent claim 10; or simultaneously satisfying the conditional expression 1.300 ≤ ALT/AAG, as claimed and defined in dependent claim 13.
With regard to dependent claim 17, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element and a fifth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth and fifth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image- side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element being arranged to be a lens element having refracting power in a first order from the object side to the image side, the second lens element being arranged to be a lens element having refracting power in a second order from the object side to the image side, the third lens element being arranged to be a lens element having refracting power in a third order from the object side to the image side, the fourth lens element being arranged to be a lens element having refracting power in a fourth order from the object side to the image side, the fifth lens element being arranged to be a lens element having refracting power in a fifth order from the object side to the image side; the optical imaging lens has an adjustable air gap between two adjacent lens elements; and satisfying the conditional expression HFOV/ImgH ≤ 3.800°/mm, as defined and claimed in independent claim 15, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression EFL/BFL ≤ 2.800, as claimed and defined in dependent claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirano (U.S. Patent Number 5,267,086), Sato et al (U.S. Patent Publication 2018/0024315), Matsuura (U.S. Patent Publication 2019/0025568) and Ino et al (U.S. Patent Publication 2020/0326504) all teach optical imaging lenses comprising five lenses and an adjustable air gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
11 May 2022